DETAILED ACTION
This action is in response to the amendment filed on 10/15/2021. 
Claims 1, 3-16, 18-22 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 10/15/2021 with respect to the claims 1, 3-16 and 18-22 have been fully considered and are persuasive.  The rejection of the claims 1, 3-16 and 18-22 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16, 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to detecting surface objects which displays a first digital media content within a video of an environment captured by a camera using an object recognition for identifying the surface objects as one or more inset candidate regions for insetting a second digital media content into the identified one or more candidate regions.

Prior art was found for the claims as follows:

- Kumai et al. (US 20190335115 A1)


- Takanashi (US 20190364225 A1)
Takanashi discloses an imaging system which captures lecturers with a black board/white boards etc. in which visibility of information of on the black board/white boards are insured by superimposing the information with the captured image of the lecturer that is blocking the information. 

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 16 and 20, detecting surface objects which displays a first digital media content within a video of an environment captured by a camera using an object recognition for identifying the surface objects as one or more inset candidate regions for insetting a second digital media content into the identified one or more candidate regions.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner, Art Unit 2481